DETAILED ACTION
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2020 is being considered by the examiner.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 20120160012 A1
KATO et al. hereinafter KATO
US 9551260 B2
Kakimoto


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over KATO and Kakimoto.
With respect to claim 1, KATO discloses a NOx sensor element (detection element 10 held in the NOX sensor 1) comprising: 
a first pump cell (first oxygen pump cell 110) configured to pump out and pump in oxygen in a measurement target gas introduced into a first measurement chamber (first measurement chamber 101), to adjust an oxygen concentration in the first measurement Fig. 1 illustrates pump cell 110 pumping in and out oxygen through solid electrolyte member 111 of first oxygen pump cell 110); 
a diffusion resistance portion disposed between outside and the first measurement chamber (¶[0028] discloses the first diffusion resistor section 103 functions as a partition between the exterior and interior of the first measurement chamber 101,) and configured to adjust a diffusion rate of the measurement target gas introduced into the first measurement chamber (¶[0028] discloses the first diffusion resistor section 103 limits the amount per unit time of flow of the exhaust gas into the first measurement chamber 101); and 
a second pump cell (second oxygen pump cell 130) in which a pump current corresponding to a NOx concentration in the measurement target gas after the adjustment of the oxygen concentration flows (¶[0040] discloses the NOX originating oxygen flows through the Ip2 cell 130 in the form of oxygen ions. As a result, a current flows through the Ip2 cell 130, whereby an output corresponding to the concentration of NOX contained in the exhaust gas can be obtained from the Ip2+ port), wherein the first pump cell (110) includes; 
a first solid electrolyte (solid electrolyte member 111), an inner pump electrode (electrode 113) containing a noble metal ([0031] discloses the electrode 113 is formed of a material whose predominant component is Pt), formed on a surface of the first solid electrolyte (111), and exposed to the first measurement chamber (101), and an outer pump electrode (porous electrodes 112) containing a noble metal (¶[0031] discloses the electrode 112 is formed of a material whose predominant component is Pt), formed on a surface of the first solid electrolyte (111), and disposed outside the first measurement chamber (101).
KATO disclose all the claimed invention except the outer pump electrode contains not less than 22% by mass of a main component of the first solid electrolyte.
col. 3 line 40-47 discloses the interlayer contains a solid electrolyte component having oxygen ion conductivity of equal to or more than 50% by mass).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KATO with the teachings of Kakimoto so that the outer pump electrode contains not less than 22% by mass of a main component of the first solid electrolyte as disclosed in Kakimot’s invention for the predicable benefit of controlling oxygen partial pressure during a change in the atmosphere.       
With respect to claim 2, KATO and Kakimoto disclose the NOx sensor element according to claim 1 above. Kakimoto further discloses the inner pump electrode contains not less than 22% by mass of the main component of the first solid electrolyte (col. 3 line 40-47 discloses the interlayer contains a solid electrolyte component having oxygen ion conductivity of equal to or more than 50% by mass).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KATO with the teachings of Kakimoto so that the outer pump electrode contains not less than 22% by mass of a main component of the first solid electrolyte as disclosed in Kakimot’s invention for the predicable benefit of controlling oxygen partial pressure during a change in the atmosphere.       
With respect to claim 3, KATO and Kakimoto disclose the  NOx sensor element according to claim 1 above. Kakimoto further discloses the outer pump electrode contains not less than 26% by mass of the main component of the first solid electrolyte(col. 3 line 40-47 discloses the interlayer contains a solid electrolyte component having oxygen ion conductivity of equal to or more than 50% by mass).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KATO with the teachings of Kakimoto so that the outer pump electrode contains not less than 22% by mass of a main component of the first solid electrolyte as disclosed in Kakimot’s invention for the predicable benefit of controlling oxygen partial pressure during a change in the atmosphere.       
With respect to claim 4, KATO and Kakimoto disclose the NOx sensor element according to claim 1 above. KATO further discloses a surface of the outer pump electrode (porous electrodes 112), that is oriented toward the outside is covered by a porous protection layer (porous protection layers 114 and 115).
With respect to claim 5, KATO and Kakimoto disclose the NOx sensor of claim 1 above. KATO discloses the NOx sensor element (10) a metal shell configured to hold the NOx sensor element (metallic shell 50).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861    

/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861